Citation Nr: 1109978	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her son




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The claims file in this matter has since been transferred to the RO in Montgomery, Alabama for further handling.

Testimony was taken from the Appellant and her son at a February 2011 Travel Board hearing that was held at the Montgomery RO before the undersigned Acting Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Appellant is the Veteran's surviving spouse.

2.  The Veteran died on May [redacted], 2008, and the cause of his death was congestive heart failure which was in turn caused by coronary artery disease.

3.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD).
4.  The cause of the Veteran's death has not been shown to be etiologically related to the Veteran's active duty service or to his service-connected disability, nor may it be presumed to have been.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any error in notification should be presumed prejudicial, and VA has the burden of rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Also, as this appeal concerns a claim for service connection for the cause of the Veteran's death, the Board has also considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this decision, the Court determined that notification in such cases must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Id.

In this case, the Appellant was provided a May 2008 letter which properly notifies her of the information and evidence needed to substantiate and complete her claim.  The Appellant's claim was subsequently adjudicated for the first time in the RO's September 2008 rating decision.  Under the circumstances, the Appellant has received proper notice concerning her claim.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Appellant's claim.  In this regard, the Veteran's service treatment records and identified VA and private treatment records have been obtained.  The Veteran's death certificate has also been associated with the claims file.  A VA physician's review of the claims file and an opinion as to the cause of the Veteran's death were also obtained in June 2008. 

Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2010).

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Appellant, who is the Veteran's surviving spouse, seeks entitlement to service connection for the cause of the Veteran's death.  In advancing her claim, she asserted that the Veteran's coronary artery disease was brought about by stress from his service-connected PTSD.  Specifically, she stated in a June 2008 statement that the Veteran experienced unremitting stress from recalling experiences from his service during World War II.  In her October 2008 Notice of Disagreement, she acknowledged that, at the time of his death, the Veteran was also being treated for other illnesses, including kidney failure, a lung disorder, and an aneurysm of the aorta.  Nonetheless, she asserts that the Veteran's "major suffering" over the years was from relentless nightmares and memories from his wartime service.  In her April 2004 substantive appeal, she appeared to advance the additional theory that the Veteran incurred hypertension due to stress caused by his PTSD, and, that the hypertension may also have been a factor in causing the Veteran's death.  In testimony offered at her February 2011 hearing, the Appellant acknowledged that the Veteran had a longstanding history of heart illness stemming from a "near fatal coronary" at the age of 59.  She stated that prior to his death, the Veteran was frequently angry and was "ranting and raving."  She believed that the Veteran "was bothered by demons."  According to testimony also offered by the Veteran's son, the Veteran's PTSD was manifested by sudden mood changes, anger, and episodes of verbal and physical abuse.  The Veteran's son also testified that at the time of his death, the Veteran was angry and trying to climb out of bed up through the moment of his death.

At the time of the Veteran's death, service connection was in effect for PTSD with an assigned disability rating of 70 percent.

Service treatment records in the claims file do not document any treatment for a heart condition, nor do they reflect any complaints of a cardiopulmonary nature.  A November 1942 enlistment examination revealed normal clinical findings of the heart and blood vessels.  Normal clinical findings of the heart and cardiovascular system are also documented in the Veteran's December 1945 separation examination.  Blood pressure readings taken at his enlistment and separation examination were 138/80 and 136/82 respectively.

Consistent with the Appellant's hearing testimony, post-service private hospital records reveal that the Veteran had a longstanding history of heart illness which stems from a coronary thrombosis with myocardial infarction and arteriosclerotic heart disease in February of 1969.  Hospital records relating to treatment of this event reflect that the Veteran reported that he had never experienced distress like that before.  At the time of his admission, the Veteran's blood pressure was measured at 160/98 and fluctuated during the course of his hospitalization.  A summary of treatment in the records, however, indicates that the Veteran's blood pressure was subsequently controlled during the course of his hospitalization.

In September 1969, the Veteran underwent a VA examination of his heart.  At that time, he reported symptoms of chest pain, irregular heartbeat, and exhaustion.  In his provided medical history, the Veteran reported that he was smoking three packs of cigarettes per day, and, that he had experienced three additional episodes of chest pain since his February 1969 cardiac event.  The Veteran was diagnosed with arteriosclerotic heart disease; however, no opinion was rendered at that time as to whether the Veteran's heart disease was related to his active duty service.  The Board further notes that the September 1969 VA examination report does not make any reference to any psychiatric symptoms reported by the Veteran.  A blood pressure reading taken at that time revealed blood pressure of 130/80.
Subsequent private hospital records show that the Veteran sustained additional cardiac events through 1973.  In October of 1969, he was hospitalized for chest pains which were diagnosed as an acute coronary insufficiency.  Blood pressure at that time was measured at 120/70.  In March of 1973, the Veteran was hospitalized again following an apparent infarction of the anterior lateral wall.  Corresponding records from his 1973 hospitalization show a diagnosis of coronary artery disease with a history of myocardial infarction in 1969.  Secondary diagnoses of an upper respiratory infection and anxiety were also made; however, the record does not express any finding that the Veteran's anxiety was related to a psychiatric disorder or to his active duty service.  In this regard, the Board notes that none of the hospital records summarized above make any reference to psychiatric symptoms.  Blood pressure during his 1973 hospitalization was once again measured at 120/70.

An August 1973 private treatment record from Dr. L.R.M. shows that the Veteran was being followed for his heart condition.  At that time, the Veteran reported that he experienced several upper respiratory infections over the preceding ten years.  He complained of fatigue, irregular heart rate after moderate exertion, and angina.  He admitted that he was experiencing a difficult time in adjusting to inactivity, and that he was unable to work due to his heart condition.  According to the Veteran, his inability to work was causing him to be anxious and was causing him difficulty in his ability to relax and sleep.  The Veteran's blood pressure at this evaluation was 140/85.

Private treatment records from Northeast Arkansas Internal Medicine Center, St. Bernard's Regional Medical Center, Dr. R.H.H., and Midway Medical Clinic, which collectively pertain to treatment from 1980 to 1993, show that the Veteran continued to be followed for his heart condition.  A March 1984 record from Northeast Arkansas Internal Medicine Clinic reveals that the Veteran was still smoking two packs of cigarettes per day.  The Veteran's blood pressure was measured at 138/88.  In November 1984, the Veteran was hospitalized and underwent a catheterization after an inferior and posterior myocardial infarction.  At an April 1992 treatment at Midway Medical Clinic, the Veteran reported that he had been a cigarette smoker for 50 years and was continuing to smoke.  At that time, the Veteran's blood pressure was measured at 120/80.

At a June 1993 VA examination of his heart, the Veteran reported that he was smoking a half a pack of cigarettes per day.  He denied any angina at that time and stated that he was taking Verapamil, twice daily, to control his heart condition.  Although he stated that he carried nitroglycerine pills with him, he stated that he did not take them.  The VA examiner confirmed the diagnosis of arteriosclerotic heart disease, but did not offer an opinion as to its etiology.  A reading of the Veteran's blood pressure was also apparently not taken, as such findings are not expressed in the report.

As to his PTSD, an October 2005 private "one time" psychiatric evaluation by Dr. W.P.C., which was attended by the Veteran and the Appellant, reflects a diagnosis of PTSD with delayed onset.  At the evaluation, the Veteran reported that he was able to cope with painful memories of his experiences in World War II until approximately five years ago, when he began experiencing gradual symptoms of depression and emotional distress.  Regarding his symptoms at the time of the October 2005 evaluation, he reported ongoing depression marked by feelings of sadness and hopelessness, emotional distress, vivid memories of experiences from his active duty service, sleeping excessively for periods of ten to twelve hours, and loss of interest in normal activities.  Although the Veteran reported long-term feelings of self-hatred, he did not state when such feelings first arose.  The Veteran also reported that he was verbally abusive, but expressly denied any feelings of anger or having any prior history of fits or loss of control.  He denied receiving any prior psychiatric treatment or having been previously hospitalized for treatment of psychiatric symptoms.

VA treatment records from November of 2005 through May of 2008 show that the Veteran was followed during that time for his PTSD and various other conditions.

A November 2005 treatment record reflects the opinion that the Veteran's blood pressure was low.  

At a March 2006 treatment, the Veteran was cooperative, demonstrated full range of affect, communicated clearly and actively, and laughed several times.  Subsequent treatment records, however, indicate progressive worsening of the Veteran's psychiatric symptoms.

In April 2006, the Veteran reported that memories of his wartime experiences were interfering with his sleep and daily functioning.    He also reported the sense that "everyone is against me."  Once again, the Veteran stated that he managed his symptoms for many years, but stated that changes associated with his limited mobility, retirement, and blindness from a non-service-connected eye disorder appeared to be combining to aggravate his chronic stress symptoms.

In May 2006, the Veteran reported crying spells, and, on examination, appeared to be preoccupied with memories of his active duty service.  At that time, he endorsed symptoms of depression, anhedonia, decreased sleep, decreased motor function, decreased energy, hopelessness, isolative behavior, and hyperarousal.  An examination at that time showed that the Veteran was agitated and depressed with congruent mood and tearful affect.

In September 2006, the Veteran's spouse reported that the Veteran's symptoms were present "more than half the time."  Similar reports were made by the Veteran and his spouse at subsequent treatments through 2007.  Nonetheless, these records do not indicate any treatment for the Veteran's heart condition, nor do they express any opinions relating the Veteran's heart condition to his PTSD.

At an August 2007 VA psychiatric examination, the Veteran reported that he was "doing terrible" and "can't settle down."  He continued to report nightmares which occurred every two weeks.  According to the Veteran, he awoke shaky form his nightmares and reported difficulty going back to sleep.  He also reported that he experienced numerous intrusive thoughts which occurred every day.  He stated that he was uncomfortable in crowds and avoided going out in public.

VA treatment records from November 2007 to January 2008 reveal that the Veteran was hospitalized during that time for a right hip fracture.  These treatment records do not pertain to the Veteran's heart condition or to his PTSD.  Blood pressure readings taken on admission revealed blood pressure of 111/58.  

May 2008 VA treatment records show that the Veteran was hospitalized for treatment of an exacerbation of chronic obstructive pulmonary disorder (COPD).  Chest x-rays taken during this course of hospitalization revealed cardiomegaly and was suggestive of a pulmonary edema.  Following the administration of medication to improve the Veteran's respiratory function, the Veteran's kidney function declined.  On May [redacted], 2008, the Veteran died.  

The Veteran's death certificate identifies the immediate causes of the Veteran's death as being congestive heart failure which was due to coronary artery disease.  An autopsy was not performed.

In a June 2008 report, a VA doctor noted that he had reviewed the Veteran's claims file, including the death certificate and records of mental health treatment.  The doctor noted that there was no reason to question the fact that the Veteran had both PTSD and significant depression, with "years of unremitting stress" from World War II experiences indicated by the Appellant.  However, the doctor opined that there was no specific information linking the Veteran's congestive heart failure or coronary artery disease to the psychiatric findings, and any attempt to do so could only be made on the basis of speculation.

In this case, the findings expressed in the Veteran's death certificate, that the Veteran's death was caused by congestive heart failure that was due to coronary artery disease, are not contradicted by other medical evidence.  Moreover, the Appellant does not appear to dispute those findings.

Nonetheless, the evidence does not show that the Veteran's heart condition was related to his active duty service.  As discussed above, the service treatment records do not show the incurrence of, or treatment for, heart disease during his active duty service.  By the Veteran's own reported medical history in 1969, he did not experience any heart related problems prior to his first myocardial infarction at that time.  Finally, the Board observes that the evidence documents various risk factors which exposed the Veteran to the development of a heart disorder, including a long history of smoking of more than 50 years, which at one point involved smoking three packs of cigarettes a day.  Under the circumstances, the Board does not find that the Veteran's heart condition was incurred during service or within one year thereafter.

Additionally, the evidence does not show that the Veteran's heart disease was in any way attributable to his service-connected PTSD.  The records relevant to the treatment of the Veteran's heart disorder since 1969 and for treatment of the Veteran's PTSD since 2005 do not express any findings of an etiological relationship between the Veteran's heart condition and his PTSD.  The only medical opinion of record expressed in that regard is the VA doctor's June 2008 finding, based upon a review of the Veteran's claims file, that there was no specific evidence establishing a link between the Veteran's experiences in war and his heart condition.

In this case, the Appellant and her son have asserted that the Veteran's heart condition was caused by stress resulting from his service-connected PTSD.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

Here, the thrust of the lay evidence from the Appellant and the Veteran's son has to do with causation rather than continuity of symptomatology, as the essential contention is that PTSD caused or worsened cardiovascular symptoms.  An opinion as to causation, as opposed to one concerning observable continuous symptomatology, would require medical training or credentials that the Appellant and the Veteran's son have not been shown to possess.  See 38 C.F.R. § 3.159(a)(2).  The Board would further point out that cardiovascular disorders affecting the veins and arteries, as addressed under 38 C.F.R. § 4.104, are emphatically not disorders capable of lay observation because they concern internal organs (unless involving veins, which is not the case here).  Additionally, hypertension, under Diagnostic Code 7101, can only be diagnosed following objective blood pressure measurements.  The lay statements, while clearly sincere, accordingly cannot be considered competent evidence.  As a consequence, the lay evidence of record is devoid of probative value, especially compared to the June 2008 VA opinion.

Overall, the evidence in this case does not show an etiological relationship between the Veteran's identified causes of death and his active duty service or service-connected disability.  Under the circumstances, service connection for the cause of the Veteran's death may not be granted.  To that extent, this appeal is denied.

In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


